DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/18/2016. It is noted, however, that applicant has not filed a certified copy of the DE 102016122275.5 application as required by 37 CFR 1.55.


Claim Objections
Claim 6 objected to because of the following informalities:  Claim 6 recites “The process for producing isocyanate-reactive polyol dispersions as claimed in claim 1, characterized in that a free-radical former which is an inorganic or organic peroxide is used for the reaction mixture in step a).” A suggestion for proper language is “The process for producing isocyanate-reactive polyol dispersions as claimed in claim 1, wherein the reaction mixture of step a) further comprises a free-radical former which is an inorganic or organic peroxide.” Appropriate correction is respectfully requested. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 is directed to a use. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “The process for producing isocyanate-reactive polyol dispersions as claimed in claim 1, characterized in that the polyetherol…” The claim is indefinite because claim 1, on which claim 2 depends, recites “at least one polyetherol.” Therefore, there is insufficient antecedent basis for “the polyetherol” in claim 2. It is further unclear if each of the “at least one polyetherol” must have the recited molar mass. 
Claim 3 recites “The process for producing isocyanate-reactive polyol dispersions as claimed in claim 1, characterized in that a dicarboxylic acid…” The claim is indefinite because claim 1, on which claim 3 depends, recites “at least one dicarboxylic acid.” Therefore, there is insufficient antecedent basis for “a dicarboxylic acid” in claim 3. It is further unclear if each of the only one dicarboxylic acid is used in claim 3, because claim 1 recites “at least one dicarboxylic acid,” and claim 3 does not specify whether the “a dicarboxylic acid” selected from the recited group of materials is the only one used for the first reaction step a).
Claim 4 recites “The process for producing isocyanate-reactive polyol dispersions as claimed in claim 1, characterized in that the diol and/or triol…” The claim is indefinite because claim 1, on which claim 4 depends, recites “at least one short-chain diol and/or one short-chain triol.” Therefore, there is insufficient antecedent basis for “the diol and/or triol” in claim 4. It is further unclear if each of the only one short-chain diol, only one short-chain triol, or both are used in claim 4, because claim 1 recites “at least one short-chain diol and/or one short-chain triol,” and claim 4 does not specify whether the “diol and/or triol” selected from the recited group of materials is the only one used for the first reaction step a).
Claim 7 recites “The process for producing isocyanate-reactive polyol dispersions as claimed in claim 1, characterized in that, based on the total mass of the staring materials in reaction steps a) and b) together…the at least one free-radical former suitable for initiating a free-radical polymerization in a total amount of from 0.1 to 5% by weight…” (lines 1-3 and 9-10). There is insufficient antecedent basis for “the at least one free-radical former suitable for initiating a free-radical polymerization” in the claim. Claim 1, on which claim 7 depends, does not recite at least one free-radical former suitable for initiating a free-radical polymerization. Therefore, claim 7 is indefinite. 
Claim 8 recites “The process for producing isocyanate-reactive polyol dispersions as claimed in claim 1, characterized in that the polyurethane post-consumer waste is introduced into the reaction mixture which has been heated to from 170ºC to 210ºC in step a) in such a way that the temperature is maintained in the range of from 185ºC to 195ºC during the reaction in reaction step a).” It is unclear at what temperature the reaction in step a) occurs. The claim first states that the reaction mixture is heated from a range of from 170ºC to 210ºC, but then further states that the temperature is maintained in a range of from 185ºC to 195ºC during step a). The situation is analogous to a broad range or limitation together with a narrow range or limitation within the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation of a temperature range of 170ºC to 210ºC for the reaction of step a), and the claim also recites a temperature range of 185ºC to 195ºC for the reaction of step a), which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites “The process for producing isocyanate-reactive polyol dispersions as claimed in claim 1, characterized in that the temperature is increased to >195ºC to 220ºC after reaction step a) and the temperature is then kept in the range of from 205ºC to 230ºC during the reaction during the reaction in reaction step b).” It is unclear what increase in temperature is intended by the claim. The claim first states that the temperature is increased to >195ºC to 220ºC, but then further states that the temperature is kept in the range of from 205ºC to 230ºC during the reaction in step b), which is also after step a). The situation is analogous to a broad range or limitation together with a narrow range or limitation within the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation of a temperature range of >195ºC to 220ºC after the reaction of step a), and the claim also recites a that the temperature is kept in the range of from 205ºC to 230ºC during the reaction in step b), which is also after step a), which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 recites “The use of an isocyanate-reactive polyol dispersion…for producing polyurethane materials.” As stated in MPEP 2173.05(q):
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim 10 recites a use without any active, positive steps delimiting how the use is actually practiced. Therefore, claim 10 is indefinite. 

Allowable Subject Matter
Claims 1 and 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance of claims 1 and 5 is the recitation in claim 2 of a separate, second step b) in which the dispersion obtained in a) is reacted again with at least one short-chain diol and/or one triol at temperatures of from 180ºC to 230ºC to give isocyanate-reactive polyol dispersion. 
The closest prior art references are the following: (1) Bauer et al. (DE 19512778 C1); (2) Hohenhorst et al. (DE 10 2013 106364 A1); and (3) CN 103756285.
Bauer et al. teach a process for production of isocyanate-reactive polyol dispersions and their use for production of new polyurethanes (¶1). Bauer et al. teach a process in which polyurethane waste is combined with dicarboxylic acids and/or dicarboxylic acid anhydrides and/or their derivatives together with a polyetherol and heated. See ¶26. The process temperature is preferably 180ºC to 220ºC (¶16). The polyetherols have a molar mass of 500 to 6000 g/mol and a hydroxyl functionality of 2 to 5. See ¶17. 
Bauer et al. fail to disclose that the dispersion formed by heating a combination of polyurethane waste with dicarboxylic acids and/or dicarboxylic acid anhydrides and/or their derivatives together with a polyetherol is further reacted in a second step with at least one short-chain diol and/or one short-chain triol at temperatures of from 180ºC to 230ºC. 
Hohenhorst et al. teach a process comprising providing the following starting materials: a1) polyurethane waste; a2) at least one dicarboxylic acid anhydride, at least one dicarboxylic acid and/or at least one dicarboxylic acid derivative; a3) at least one grafted reactant polyol; b) mixing and heating the starting materials of a) to form a dispersion polyol; c) mixing the dispersion polyol with at least one system polyol; d) adding isocyanate to the mixture of dispersion polyol and system polyol to form a polyurethane product. See ¶10. The polyol used in step a3) has a molar mass of 500 to 6,000 g/mol and a hydroxyl functionality of 2-5. See ¶27. The staring materials are heated to 120 to 270ºC before, during, or after mixing, preferably 200ºC (see ¶48). The materials come into contact with the starting materials, particularly in higher quality steel containers (¶25), such as duplex steel (¶51), which is a type of stainless steel. 
Horhenhorst et al. fail to disclose of what the system polyol of step c) is made. Hohenhorst therefore fails to disclose that the dispersion formed in steps a) and b) is mixed with at least one short-chain diol and/or one short chain triol at temperatures of from 180ºC to 230ºC. 
CN 103756285 teaches a method for preparing polyurethane elastomers, the method comprising adding polyurethane waste, alcoholysis agent, and catalyst, and performing alcoholysis at higher temperature (i.e. under heat). The higher temperature at which the alcoholysis occurs is from 160-220ºC (see ¶12). Examples of alcoholysis agent include polyether polyols such as ethylene glycol, 1,4-butanediol, or glycerin. The polyether polyol has a molecular weight in a range of from 62-100,000 and a hydroxyl functionality of 2-4. See ¶19. 
CN 103756285 fails to disclose a second reaction step in which the product of the method described above is further reacted with at least one short-chain diol and/or one short-chain triol at temperatures of from 180ºC to 230ºC. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766